Exhibit 10.1

AMENDMENT
TO
EMPLOYMENT AGREEMENT


This amendment (“Amendment”) dated as of September 24, 2015, shall amend the
employment agreement ("Employment Agreement") by and between Discovery
Communications, LLC ("Company") and Bruce Campbell ("Executive").


WHEREAS, Executive and the Company previously entered into an Employment
Agreement dated August 8, 2015, which sets forth the terms and conditions of
Executive’s employment with the Company;


WHEREAS, Executive and the Company now desire to enter into this Amendment to
the Employment Agreement in order to make certain changes to description of
Executive’s job duties;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:


1.
Duties: Effective October 5, 2015, the first two sentences of Section I(A) shall
be replaced with the following:


Company hereby employs Executive to render exclusive and full-time services as
Chief Development, Distribution & Legal Officer (or such other title as the
parties mutually may agree). In this role, Executive shall have primary global
responsibility for corporate development, domestic distribution, legal, business
affairs and production management upon the terms and conditions set forth
herein.


2.
Effect on Employment Agreement: Except with respect to the subject matters
covered herein, this Amendment does not otherwise amend, supplement, modify, or
terminate the Employment Agreement, which remains in full force and effect.



3.
Effective Date. This Amendment shall be effective October 5, 2015.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.




EXECUTIVE:                            DATE:




/s/ Bruce Campbell                            9/23/15        
Bruce Campbell







    

--------------------------------------------------------------------------------







DISCOVERY COMMUNICATIONS, LLC            DATE






/s/ Adria Alpert Romm                        9/24/2015        


Name: Adria Alpert Romm            


Title: Chief HR Officer            



    